Citation Nr: 0208800	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  96-27 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises of 
the Regional Office (RO) in Detroit, Michigan.  This case was 
previously remanded by the Board In December 1998, and in 
December 1999. 


REMAND

The veteran was granted entitlement to improved pension 
benefits effective from October 1989.  In March 1994 the RO 
incorrectly sent the veteran a lump sum check of $10,042.  
The veteran was not entitled to $9,348 of the payment and an 
overpayment in that amount was created.  The veteran claims 
that he thought that he was entitled to all of the $10,042 
and that he used the money to pay off overdue hospital 
expenses.  In July 1994 the veteran indicated that he was 
financially unable to repay the debt, and requested a waiver. 

The Board's December 1999 remand instructed the RO to 
adjudicate the issue of whether the overpayment was properly 
created.  The RO was further instructed to notify the veteran 
of the adjudication and give him the opportunity to file a 
notice of disagreement.  Finally, the RO was instructed to 
issue a supplemental statement of the case with regard to the 
issue of whether the overpayment was properly created if a 
notice of disagreement were received.  A review of the record 
reveals that the veteran submitted a timely notice of 
disagreement.  However, a supplemental statement of the case 
including the issue of whether the overpayment was properly 
created has not been issued.  Since there has been an initial 
RO adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the current lack of a statement of the case for 
this issue is a procedural defect requiring remand.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2001); see also 
Manlincon v. West, 12 Vet. App. 238 (1999).

The claim for a waiver of recovery of the overpayment is 
inextricably intertwined with the issue of whether the 
overpayment was properly created.  Consequently, the Board is 
unable to review the claim for a waiver at this time.

In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:


1.  The RO should request that the 
veteran complete and submit a VA Form 20-
5655, Financial Status Report.  The RO 
should note in its letter to the veteran 
the amount still owing in order to repay 
the overpayment, if any.

2.  When the foregoing action is 
completed, the RO must issue a 
supplemental statement of the case which 
includes both the issue of whether the 
overpayment of improved pension benefits 
was properly created and the issue of 
entitlement to a waiver of recovery of 
the overpayment of improved pension 
benefits.  The supplemental statement of 
the case must set forth all the evidence 
added to the record since the April 1996 
statement of the case, including the July 
1998 completed financial status report.  
The statement of the case should contain 
any legal authority relied upon that was 
not previously cited.  After the 
supplemental statement of the case is 
sent, the veteran and his representative 
should be given the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




